                Case 20-12841-MFW               Doc 543        Filed 12/23/20         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                      Case No. 20-12841 (MFW)

                               Debtors.                  (Jointly Administered)


     NOTICE OF SECOND AMENDED 2 AGENDA FOR MATTERS SCHEDULED FOR
         TELEPHONIC HEARING ON DECEMBER 23, 2020 AT 10:30 A.M. (ET)


                  THE HEARING WILL BE HELD TELEPHONICALLY VIA
                  COURTCALL AND, IN CERTAIN CIRCUMSTANCES, BY
                 VIDEO VIA ZOOM. ONLY THOSE PARTIES THAT WILL
                   BE ADDRESSING THE COURT SHOULD APPEAR BY
                 VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL
                                 REGISTRATION.

                 TO APPEAR BY VIDEO CONFERENCE, PARTIES SHOULD
                        USE THE FOLLOWING INFORMATION:
                                JOIN ZOOMGOV HEARING:
                        https://debuscourts.zoomgov.com/j/1605974053
                      MEETING ID: 160 597 4053 PASSWORD: 747904

             PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE
                              CONNECTED.
         COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

              TO APPEAR TELEPHONICALLY, PARTIES SHOULD CONTACT
                         COURTCALL, LLC AT 866-582-6878
                        TO REGISTER THEIR APPEARANCE.




1   The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of
    the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the proposed claims and noticing agent at
    www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases
    is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.

2   Newly amended items appear in bold.
           Case 20-12841-MFW         Doc 543     Filed 12/23/20    Page 2 of 8




CONTESTED MATTER GOING FORWARD:

1.   Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
     the Sale of the Debtors’ Assets, (B) Approving the Debtors' Entry into the Stalking Horse
     Purchase Agreement, (C) Establishing Procedures Relating to the Assumption and
     Assignment of Certain Executory Contracts and Unexpired Leases, (D) Approving Form
     and Manner of Notices Relating Thereto, and (E) Scheduling a Hearing to Consider the
     Proposed Sale; (II) (A) Approving the Sale of the Debtors' Assets Free and Clear of All
     Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the Assumption and
     Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Granting
     Related Relief [Docket No. 17, Filed November 9, 2020]

     Related Documents:

            A. Declaration of Brian Gleason in Support of the Debtors’ Chapter 11 Petitions
               and Requests for First Day Relief [Docket No. 11, Filed November 9, 2020]

            B. Declaration of Richard NeJame in Support of the Bidding Procedures and Sale
               Motion [Docket No. 26, Filed November 9, 2020]

            C. Notice of Filing of Executed Stalking Horse Purchase Agreement [Docket
               No. 84, Filed November 14, 2020]

            D. Order Establishing Bidding Procedures and Granting Related Relief [Docket
               No. 136, Filed November 23, 2020]

            E. Notice of Proposed Sale, Bidding Procedures, Auction, and Sale Hearing
               [Docket No. 137, Filed November 23, 2020]

            F. Notice of Potential Assumption and Assignment [Docket No. 146, Filed
               November 25, 2020]

            G. First Supplemental Notice of Potential Assumption and Assignment [Docket
               No. 210, Filed December 4, 2020]

            H. Notice of Filing of First Amendment to Asset Purchase Agreement [Docket
               No. 235, Filed December 4, 2020]

            I. Affidavit of Publication [Docket No. 487, Filed December 8, 2020]

            J. Notice of Cancellation of Auction and Designation of Stalking Horse Bidder
               as Successful Bidder [Docket No. 521, Filed December 15, 2020]

            K. Notice of Filing of Proposed Sale Order [Docket No. 522, Filed December 15,
               2020]

            L. Declaration of Brian Gleason in Support of Sale Motion [Docket No. 526,
               Filed December 18, 2020]


                                             2
     Case 20-12841-MFW        Doc 543     Filed 12/23/20   Page 3 of 8




      M. Notice of Filing of Revised Proposed Sale Order [Docket No. 542, Filed
         December 22, 2020]

Sale Objection/Response Deadline: December 14, 2020 at 4:00 p.m. (ET)

                                  Extended to December 15, 2020 at 12:00 p.m. (ET)
                                  for certain Local Texas Tax Authorities, RPT
                                  Realty L.P. and SCC Market Square LLC

                                  Extended to December 16, 2020 at 4:00 p.m. (ET)
                                  for Committee

Sale Objections/Responses Received:

      A. The Debtors received one informal Sale Objection/Response from the
         Unsecured Creditors’ Committee which has been resolved.

      B. Maricopa County Treasurer’s Objection to Debtors’ Motion for Entry of
         Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the
         Debtors’ Assets, (B) Approving the Debtors’ Entry into the Stalking Horse
         Purchase Agreement, (C) Establishing Procedures Relating to the Assumption
         and Assignment of Certain Executory Contracts and Unexpired Leases, (D)
         Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
         a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
         Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
         Interests, and (B) Authorizing the Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
         [Docket No. 496, Filed December 9, 2020]

      C. Limited Objection and Reservation of Rights of Washington Prime Group Inc.
         to the Proposed Sale of Substantially All of the Debtors’ Assets to the
         Stalking Horse Bidder [Docket No. 507, Filed December 14, 2020]

      D. Denton County, Texas’ Objection to Debtors’ Motion for Entry of Orders
         (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
         Assets, (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
         Agreement, (C) Establishing Procedures Relating to the Assumption and
         Assignment of Certain Executory Contracts and Unexpired Leases, (D)
         Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
         a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
         Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
         Interests, and (B) Authorizing the Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
         [Docket No. 508, Filed December 14, 2020]

      E. Creditor Broward County’s Objection and Notice of Joinder in Maricopa
         County Treasurer’s Objection to Debtors’ Motion for Entry of Orders (I)(A)



                                      3
Case 20-12841-MFW       Doc 543     Filed 12/23/20    Page 4 of 8




   Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets,
   (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 509, Filed December 14, 2020]

F. Limited Objection of JEM Investments, Ltd. to the Debtors’ Notice of
   Proposed Sale, Bidding Procedures, Auction, and Sale [Docket No. 510, Filed
   December 14, 2020]

G. Supplemental Objection of FRIT Cocowalk Owners, LLC to the Adequate
   Assurance of Future Performance Information Submitted by the Stalking
   Horse Bidder [Docket No. 511, Filed December 14, 2020]

H. Objection of Midlo Properties, LLC to Proposed Form of Adequate Assurance
   Provided by Stalking Horse Bidder [Docket No. 512, Filed December 14,
   2020]

I. Preliminary Objection of Jason Blank, Individually and on behalf of Similarly
   Situation Class Members, to the Sale Motion [Docket No. 513, Filed
   December 14, 2020]

J. Limited Objection of Regency Centers L.P. to the Proposed Sale of
   Substantially All of the Debtors’ Assets to the Stalking Horse Bidder [Docket
   No. 514, Filed December 14, 2020]

K. Limited Objection of Rick Berks, Christy Berks-Stross, and Jason Stross to
   Proposed Sale of Substantially All of the Debtors’ Assets and Proposed
   Assumption and Assignment of Executory Contracts [Docket No. 515, Filed
   December 14, 2020]

L. Objection of Local Texas Tax Authorities to Sale of Debtors’ Property
   [Docket No. 516, Filed December 15, 2020]

M. Joinder and Supplemental Objection of Gator Antoine Partners, LLP, Gator
   Argate Gainesville, LLC, Gateway Retail Center, LLC, Gator Flower Mound,
   LLC, Gator Green Acres, Ltd., and Gator Shelby Partners, Ltd. to the
   Adequate Assurance of Future Performance Information Submitted by the
   Stalking Horse Bidder [Docket No. 517 , Filed December 15, 2020]

N. Objection of RPT Realty, L.P. to Debtors’ Motion for Entry of Orders (I)(A)
   Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets,
   (B) Approving the Debtors’ Entry into the Stalking Horse Purchase


                                4
Case 20-12841-MFW       Doc 543     Filed 12/23/20    Page 5 of 8




   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 518, Filed December 15, 2020]

O. Objection of SCC Market Square LLC to Debtors’ Motion for Entry of Orders
   (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
   Assets, (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 519, Filed December 15, 2020]

P. Debtors’ Omnibus Reply in Support of Sale Motion [Docket No. 527, Filed
   December 18, 2020]

Q. Omnibus Response of BGC Lender Rep LLC on Behalf of the Prepetition
   Secured Parties and DIP Lenders and YF FC Acquisition LLC’s to the
   Objections of (A) Jason Blank, Individually and on Behalf of Similarly
   Situated Class Members, (B) Rick Berks, Christy Berks-Stross, and Jason
   Stross, (C) Certain Landlords, and (D) the Official Committee of Unsecured
   Creditors to the Debtors’ Motion for an Order Approving the Sale of
   Substantially All of the Debtors’ Assets and Joinder in the Debtors’ Reply to
   the Same [Docket No. 528, Filed December 18, 2020]

R. Objection of Jason Blank, Individually and on Behalf of Similarly Situated
   Class Members, to Sale Motion, Declaration of Brian Gleason in Support of
   Sale Motion, the Debtors’ Omnibus Reply in Support of Sale Motion, and
   BGC Lender Rep, LLC’s Omnibus Response in Support of Sale Motion
   [Docket No. 531, Filed December 21, 2020]

S. Supplemental Declaration of Richard NeJame in Support of Sale Motion
   [Docket No. 532, Filed December 21, 2020]

T. [Sealed] Declaration of Kam Miramadi of Mackinac Partners Regarding
   Adequate Assurance of Future Performance and in Support of the Sale of
   Substantially All of the Debtors’ Assets [Docket No. 535, Filed December 22,
   2020]




                                5
     Case 20-12841-MFW        Doc 543     Filed 12/23/20   Page 6 of 8




      U. Notice of Filing of Redacted Declaration of Kam Miramadi of Mackinac
         Partners Regarding Adequate Assurance of Future Performance and in
         Support of the Sale of Substantially All of the Debtors’ Assets [Docket
         No. 536, Filed December 22, 2020]

      V. Informal comment from the United States Trustee

Cure Objection/Response Deadline: December 4, 2020 by 4:00 p.m. (ET)

Cure Objections/Responses Received:

      A. The Debtors received three informal Cure Objections/Responses from
         counterparties on executory contracts and unexpired leases which have all
         been resolved.

      B. EBLR, LLC’s Objection to Notice to Contract Counterparties to Potentially
         Assumed Executory Contracts and Unexpired Leases [Docket No. 171, Filed
         December 2, 2020]

      C. Objection of Cigna to Notice of Potential Assumption and Assignment
         [Docket No. 174, Filed December 2, 2020]

      D. Objection of Midlo Properties, LLC to Assumption and Assignment of Lease
         of Real Property [Docket No. 203, Filed December 3, 2020]

      E. Limited Objection of Simon Property Group, L.P. to Debtors’ Notice to
         Contract Counterparties to Potentially Assumed Executory Contracts and
         Unexpired Leases [Docket No. 204, Filed December 3, 2020]

      F. Objection of Gator Argate Gainesville, LLC, Gateway Retail Center, LLC and
         Gator Green Acres, Ltd. to Notice of Potential Assumption and Assignment
         [Docket No. 213, Filed December 4, 2020]

      G. Objection and Reservation of Rights of Washington Prime Group Inc. to the
         Notice of Potential Assumption and Assignment [Docket No. 215, Filed
         December 4, 2020]

      H. Combined Objection of FRIT Cocowalk Owners, LLC to Debtors’ Notice of
         Potential Assumption and Assignment and Cure Notice [Docket No. 216,
         Filed December 4, 2020]

      I. Limited Objection and Reservation of Rights of Landlord to Notice of Cure
         Amounts [Docket No. 217, Filed December 4, 2020]

      J. Objection of the Promenade Plaza Partnership to Debtors’ Proposed Cure
         Amount [Docket No. 218, Filed December 4, 2020]



                                      6
     Case 20-12841-MFW         Doc 543    Filed 12/23/20   Page 7 of 8




       K. Limited Objection of Regency Centers L.P. to Cure Amounts and Proposed
          Assumption and Assignment of Leases [Docket No. 219, Filed December 4,
          2020]

       L. Puffin Management, Inc. f/k/a T.J. Health & Fitness, Inc.’s Objection to
          Notice to Contract Counterparties to Potentially Assumed Executory
          Contracts and Unexpired Leases [Docket No. 220, Filed December 4, 2020]

       M. Objection of SCC Market Square LLC and RPT Realty, L.P. to Notice of
          Potential Assumption and Assignment [Docket No. 221, Filed December 4,
          2020]

       N. Limited Objection of Kimco Realty to Notice of Potential Assumption and
          Assignment of Executory Contracts or Unexpired Leases and Cure Amounts
          [Docket No. 222, Filed December 4, 2020]

       O. Limited Objection by Landlord Selig Enterprises, Inc. to Debtors’ Notice of
          Potential Assumption and Assignment [Docket No. 223, Filed December 4,
          2020]

       P. Response and Limited Objection of Weingarten Realty Investors and WRI JT
          Northridge, LP to Debtors’ Notice of Potential Assumption and Assignment
          and Cure Notice [Docket No. 224, Filed December 4, 2020]

       Q. CH Realty VII/R Orlando Altamonte, L.L.C.’s Objection to Proposed Cure
          Amount and Reservation of Rights with Respect to Notice of Potential
          Assumption and Assignment [Docket No. 229, Filed December 4, 2020]

       R. Westwood Plaza, LLC’s Limited Objection to Notice of Potential Assumption
          and Assignment and Reservation of Rights of Cure Amounts [Docket No.
          230, Filed December 4, 2020]

       S. Limited Objection of Petinos, LLC to Notice of Potential Assumption and
          Assignment of Executory Contracts or Unexpired Leases and Cure Amounts
          [Docket No. 233, Filed December 4, 2020]

       T. Objection of Shiloh Station LLC to Debtors’ Notice of Potential Assumption
          and Assignment [Docket No. 240, Filed December 7, 2020]

       U. Objection of Mosaic Oxbridge Owners, LLC to Notice of Potential
          Assumption and Assignment [Docket No. 248, Filed December 7, 2020]

       V. Objection of Carrollwood Partners LLC to Debtors’ Notice of Potential
          Assumption and Assignment [Docket No. 498, Filed December 10, 2020]

Status: Sale Objections B, D, E, and L have been resolved and Cure Objections P and T
have been resolved. The informal comment of the United States Trustee to the proposed


                                      7
            Case 20-12841-MFW         Doc 543      Filed 12/23/20   Page 8 of 8




      sale order has been resolved. The objections to the sale that have not been resolved will
      go forward; provided, however, that unresolved objections related to assumption,
      assignment or cure with respect to executory contracts and unexpired leases will be
      continued and, if necessary, heard in accordance with the procedures set forth in the
      proposed sale order. This matter is going forward.

ADDITIONAL MATTER GOING FORWARD:

2.    Buyer’s Motion for Entry of an Order Authorizing Buyer to File Under Seal and Redact
      an Exhibit to the Declaration of Kam Miramadi of Mackinac Partners Regarding
      Adequate Assurance of Future Performance [Docket No. 537, Filed December 22, 2020]

      Responses received: None as of the filing of this agenda.

      Status: The Debtors request that this matter go forward in connection with the sale
      hearing.

Dated: December 22, 2020                   GREENBERG TRAURIG, LLP

                                           /s/ Dennis A. Meloro
                                           Dennis A. Meloro (DE Bar No. 4435)
                                           1007 North Orange Street, Suite 1200
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 661-7000
                                           Facsimile: (302) 661-7360
                                           Email: melorod@gtlaw.com

                                           -and-

                                           Nancy A. Peterman (admitted pro hac vice)
                                           Eric Howe (admitted pro hac vice)
                                           Nicholas E. Ballen (admitted pro hac vice)
                                           77 West Wacker Dr., Suite 3100
                                           Chicago, Illinois 60601
                                           Telephone: (312) 456-8400
                                           Facsimile: (312) 456-8435
                                           Email:     petermann@gtlaw.com
                                                      howee@gtlaw.com
                                                      ballenn@gtlaw.com

                                           Counsel for the Debtors and
                                           Debtors in Possession




                                              8
